Case: 16-20810      Document: 00514233890         Page: 1    Date Filed: 11/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-20810                                    FILED
                                  Summary Calendar                          November 13, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICHARD JAMES WHITE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:13-CR-597-49


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Richard James White appeals his conditional guilty plea conviction of
possession with intent to distribute 50 kilograms or more of marijuana for
which he was sentenced to 18 months of imprisonment and three years of
supervised release.      He appeals the denial of his motion to suppress the
marijuana discovered by law enforcement at an immigration checkpoint.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20810    Document: 00514233890    Page: 2   Date Filed: 11/13/2017


                                No. 16-20810

      The district court did not err in denying White’s motion to suppress. See
United States v. Jaime, 473 F.3d 178, 181 (5th Cir. 2006). White’s detention
in the primary inspection lane was within the permissible duration of an
immigration checkpoint stop. See United States v. Machuca-Barrera, 261 F.3d
425, 431-35 (5th Cir. 2001). The dog’s alerts provided probable cause for a
warrantless search of the tractor-trailer’s spare tire. See United States v.
Dovali-Avila, 895 F.2d 206, 207-09 (5th Cir. 1990). Accordingly, we do not need
to address White’s alternative argument that the search of the spare tire
exceeded the scope of his consent.
      The judgment of the district court is AFFIRMED.




                                      2